DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 9/23/2022 which was in response to the office action mailed on 6/29/202 (hereinafter the prior office action).
Claim(s) 1-8 is/are pending. 
No claim(s) is/are amended.
Claim(s) 1 and 6-8 is/are independent.


Response to Arguments
Applicant’s arguments, filed on 9/23/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 7-8 in “Remarks” that the secondary art of Holden is non-analogous art because first, “Holden makes no mention of an automation system” as recited in the preamble of Applicant’s claim 1.

Examiner respectfully disagrees because it is not required for all of the prior arts in a 103 rejection to teach the preamble. As long as one of the arts, in this case Grosch, teaches the preamble, the preamble is taught by the prior art. Further, Grosch is combined with Holden as per the teaching, suggestion and motivation of increasing network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by (Holden, Para. 6). It is the combination, and not each individual prior art, that teaches all the limitations, including the preamble. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 8-9 in “Remarks” that second, because MPEP 2141.01(a) outlines a two prong test to determine whether a prior art is analogous, Holden fails the two prong test and thus is not analogous art. 

Examiner respectfully disagrees because the quoted section of MPEP 2141.01(a) does outline two points/tests, but there is an “or” in the middle, i.e. either one of the two points/tests needs to be satisfied in order for an art to be analogous. 
Holden is analogous art because it contains overlapping structural and/or functional similarities with Applicant’s claimed invention, i.e. Holden is reasonably pertinent to the problem faced by the inventor with respect to data transmission between systems/subsystems. Given this reasonable pertinence, even if Holden is not in the same field of endeavor as the claimed invention, Holden remains analogous, as stated in MPEP 2141.01(a) and quoted by Applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosch et al. (U.S. Pub. No. 20130290776) (hereinafter “Grosch”) in view of Holden (U.S. Pub. No. 2014/0095924) (hereinafter “Holden”).


Regarding claim 1, Grosch teaches a method for operating a redundantly configured automation system having a first subsystem and a second subsystem, (Para. 24 - - redundant automation system having a first subsystem and second system is used)

the method comprising: operating one subsystem of the first and second subsystems as a master; (Para. 27 - - one of the two subsystems is operated as a master)

and operating another of the first and second subsystems as a slave which, in an event that the master fails, assumes functionalities of the master; (Para. 27 - - the other subsystem is operated as a slave which assumes the master function if the master fails)


But Grosch does not explicitly teach wherein the first subsystem receives a data packet generated by an external data source and forwards the data packet only at a level of a physical layer and a data link layer to the second subsystem before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer.

However, Holden teaches wherein the first subsystem receives a data packet generated by an external data source and forwards the data packet only at a level of a physical layer and a data link layer to the second subsystem before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer. (Para. 19 - - data forwarded on the physical layer and data link layer; Para. 20 - - higher layers, such as network layer, transport layer, etc. are used for processing)

Grosch and Holden are analogous art because they are from the same field of endeavor and/or contain overlapping structural and/or functional similarities. They both contain data transmission between systems/subsystems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Grosch, by incorporating the above limitation(s) as taught by Holden.

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).


Regarding claim 2, the combination of Grosch and Holden teaches all the limitations of the base claim(s).
Holden further teaches wherein the first subsystem stores the data packet after the processing at a level of a network layer and at a level of a transport layer in an electronic memory of the first subsystem. (Para. 20 - - higher layers, such as network layer, transport layer, etc. are used for processing)

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).



Regarding claim 3, the combination of Grosch and Holden teaches all the limitations of the base claim(s).
 Holden further teaches wherein the electronic memory comprising a First-in-First-Out memory which is configured to save the data packet in a particular sequence and to re-output the data packet in the particular sequence. (Para. 41 - - control is performed in selected sequence; Para. 38 - - control instructions are packetized, i.e. in data packets)

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).



Regarding claim 4, the combination of Grosch and Holden teaches all the limitations of the base claim(s).
Grosch further teaches wherein once the data packet has been stored in the memory of the first subsystem, a synchronization message is transmitted from the second subsystem to the first subsystem to synchronize processing of the data packet on the second subsystem with processing of the data packet on the first subsystem. (Para. 25 - - synchronization connected is provided to synchronize the subsystems)



Regarding claim 5, the combination of Grosch and Holden teaches all the limitations of the base claim(s).
Grosch further teaches wherein the synchronization message includes information as to which quantity of data from the data packet stored in the memory of the first subsystem the first subsystem should be removed from the memory. (Para. 25 - - synchronization connected is provided to synchronize the subsystems, which is being interpreted as removing from memory data that needs to be removed in order to synchronize)



Regarding claim 6, Grosch teaches a redundantly configured automation system comprising: a first subsystem; and a second subsystem; (Para. 24 - - redundant automation system having a first subsystem and second system is used)

wherein one subsystem of the first and second subsystems is configured to operate as a master (Para. 27 - - one of the two subsystems is operated as a master)

and another subsystem of the first and second subsystems is configured to operate as a slave which is configured such that, in an event that the master fails, assumes functionalities of the master; (Para. 27 - - the other subsystem is operated as a slave which assumes the master function if the master fails)


But Grosch does not explicitly teach wherein the first subsystem is configured to receive a data packet generated by an external data source and to forward the data packet only at a level of a physical layer and a data link layer to the second subsystem before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer.

However, Holden teaches wherein the first subsystem is configured to receive a data packet generated by an external data source and to forward the data packet only at a level of a physical layer and a data link layer to the second subsystem before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer. (Para. 19 - - data forwarded on the physical layer and data link layer; Para. 20 - - higher layers, such as network layer, transport layer, etc. are used for processing)

Grosch and Holden are analogous art because they are from the same field of endeavor and/or contain overlapping structural and/or functional similarities. They both contain data transmission between systems/subsystems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Grosch, by incorporating the above limitation(s) as taught by Holden.

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).



Regarding claim 7, Grosch teaches a method for operating a redundantly configured automation system having a first subsystem and a second subsystem, (Para. 24 - - redundant automation system having a first subsystem and second system is used)

the method comprising: operating one subsystem of first and second subsystems as a master; (Para. 27 - - one of the two subsystems is operated as a master)

and operating another subsystem of the first and second subsystems operates as the slave which, in an event that the master fails, assumes functionalities of the master; (Para. 27 - - the other subsystem is operated as a slave which assumes the master function if the master fails)


But Grosch does not explicitly teach wherein a data packet intended for an external recipient is transferred from the second subsystem to the first subsystem only at a level of a physical layer and a data link layer and the data packet is forwarded from the first subsystem to the external recipient before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer.

However, Holden teaches wherein a data packet intended for an external recipient is transferred from the second subsystem to the first subsystem only at a level of a physical layer and a data link layer and the data packet is forwarded from the first subsystem to the external recipient before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer. (Para. 19 - - data forwarded on the physical layer and data link layer; Para. 20 - - higher layers, such as network layer, transport layer, etc. are used for processing)

Grosch and Holden are analogous art because they are from the same field of endeavor and/or contain overlapping structural and/or functional similarities. They both contain data transmission between systems/subsystems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Grosch, by incorporating the above limitation(s) as taught by Holden.

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).



Regarding claim 8, Grosch teaches a redundantly configured automation system comprising: a first subsystem; and a second subsystem; (Para. 24 - - redundant automation system having a first subsystem and second system is used)

wherein one subsystem the first and second subsystems is configured to operate as a master (Para. 27 - - one of the two subsystems is operated as a master)

and another subsystem of the first and second subsystems is configured to operate as a slave which is configured such that in an event that the master fails the slave assumes functionalities of the master; (Para. 27 - - the other subsystem is operated as a slave which assumes the master function if the master fails)


But Grosch does not explicitly teach wherein the second subsystem is configured to transfer a data packet intended for an external recipient from the second subsystem to the first subsystem only at a level of a physical layer and a data link layer and the first subsystem is configured to forward the data packet received from the second subsystem to the external recipient before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer.

However, Holden teaches wherein the second subsystem is configured to transfer a data packet intended for an external recipient from the second subsystem to the first subsystem only at a level of a physical layer and a data link layer and the first subsystem is configured to forward the data packet received from the second subsystem to the external recipient before processing of the data packet occurs in the first subsystem at a higher layer than the level of the physical layer and the data link layer. (Para. 19 - - data forwarded on the physical layer and data link layer; Para. 20 - - higher layers, such as network layer, transport layer, etc. are used for processing)

Grosch and Holden are analogous art because they are from the same field of endeavor and/or contain overlapping structural and/or functional similarities. They both contain data transmission between systems/subsystems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Grosch, by incorporating the above limitation(s) as taught by Holden.

One of ordinary skill in the art would have been motivated to do this modification in order to increase network bandwidth efficiency allowing use of triggers that may be implemented in one or more networks, as suggested by Holden (Para. 6).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2020/0204659 by Bosch et al., which discloses network access by a network stack in a communication device with a plurality of interfaces (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119